Name: Council Decision (EU) 2016/830 of 12 May 2016 on the signing, on behalf of the European Union and its Member States, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  Asia and Oceania
 Date Published: 2016-05-27

 27.5.2016 EN Official Journal of the European Union L 140/5 COUNCIL DECISION (EU) 2016/830 of 12 May 2016 on the signing, on behalf of the European Union and its Member States, of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209, in conjunction with Article 218(5), thereof, Having regard to the 2011 Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 6(2) of the 2011 Act of Accession, the accession of the Republic of Croatia to an agreement signed or concluded by the Member States and the Union with third countries or international organisations is to be agreed by means of a protocol to that agreement. In accordance with that Article, a simplified procedure is to apply to such accession, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations for the adaptation of agreements signed or concluded between the Union, or the Union and its Member States, and one or more third countries or international organisations, in view of the accession of the Republic of Croatia to the Union. (3) The negotiations were successfully concluded with the Republic of Tajikistan by the initialling of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part (1), to take account of the accession of the Republic of Croatia to the Union (the Protocol). (4) The Protocol should be signed on behalf of the Union and its Member States, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union and its Member States, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Tajikistan, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of that Protocol (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2016. For the Council The President F. MOGHERINI (1) OJ L 350, 29.12.2009, p. 3. (2) The text of the Protocol will be published together with the decision on its conclusion.